      Case 1:20-cv-03246-PGG-KNF Document 39 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMERICAN EMPIRE SURPLUS LINES
INSURANCE COMPANY,

                      Plaintiff,                          ORDER OF DEFAULT

               -against-                                     20 Civ. 3246 (PGG)

UPLIFT ELEVATOR OF NY INC.,
JERMAINE HICKSON, and HAMILTON
HEIGHTS CLUSTER ASSOCIATES, L.P.,

                      Defendants.

PAUL G. GARDEPHE, U.S.D.J.:

               WHEREAS Plaintiff commenced this action on April 24, 2020 by filing the

Complaint (Dkt. No. 1);

               WHEREAS Plaintiff served Defendants Uplift Elevator of NY Inc. (“Uplift”) and

Hamilton Heights Cluster Associates, L.P. (“Hamilton Heights”) on May 11, 2020, and served

Defendant Jermaine Hickson on June 13, 2020 (Dkt. Nos. 13-15);

               WHEREAS Defendants Uplift, Hamilton Heights, and Hickson have not filed an

answer, moved against the Complaint, or appeared in this action (see Certificates of Default

(Dkt. Nos. 17, 20-21));

               WHEREAS Plaintiff filed an Amended Complaint on September 4, 2020 (Dkt.

No. 24);

               WHEREAS Plaintiff served Defendants Uplift, Hamilton Heights, and Hickson

with the Amended Complaint on September 4, 2020 (Dkt. No. 25);

               WHEREAS this Court ordered Defendants Uplift, Hamilton Heights, and Hickson

to show cause on October 29, 2020 why a default judgment should not be entered against them
        Case 1:20-cv-03246-PGG-KNF Document 39 Filed 10/30/20 Page 2 of 2




(Dkt. No. 30);

                 WHEREAS Plaintiff served the Order to Show Cause on Defendants Uplift,

Hamilton Heights, and Hickson on October 6, 2020 (Dkt. Nos. 32-34);

                 WHEREAS Defendants Uplift, Hamilton Heights, and Hickson filed no

opposition to Plaintiff’s motion for a default judgment and did not appear at the October 29,

2020 hearing;

                 IT IS HEREBY ORDERED that an order of default is entered against Defendants

Uplift, Hamilton Heights, and Hickson.

                 It is FURTHER ORDERED that this matter is referred to Magistrate Judge Fox

for a report and recommendation regarding Plaintiff’s request for damages, an award of

attorneys’ fees, and certain declaratory relief. The Clerk of Court is directed not to close this

case.

Dated: New York, New York
       October 30, 2020
                                                      SO ORDERED.


                                                      ______________________________
                                                      Paul G. Gardephe
                                                      United States District Judge




                                                  2
